EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 4, 2022, has been entered.
Claims 1-14, 16, and 17 are pending, claims 3-14, 16, and 17 were withdrawn for being directed to non-elected inventions, however, upon further consideration, claim 1 is found to be allowable (see below), therefore ALL GROUPS (except for group XII – claim 16) are REJOINED.  Claim 16 is not rejoined because it is a “use” claim with no active method steps, and therefore it would have issues under 35 USC 101 and 112; Applicant has agreed to cancel claim 16.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa V. Mueller, on Sept. 6, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

9. (Currently Amended) [[G]]A genetically modified grain or seed produced by [[a]]the genetically modified crop plant of claim 1; wherein the grain or the seed comprises the construct.

10. (Currently Amended) A method for producing [[a]]the genetically modified crop plant of claim 1; the method comprising:
a. transforming one or more cells of a parent crop plant with [[a]] the recombinant DNA construct 











b. selecting transformed cells of said plant, wherein the genome of said cells
comprises a copy of said recombinant DNA construct; and
c. regenerating a genetically modified crop plant from cells obtained in step (b); whereby the genetically modified crop plant exhibits enchanced resistance to a fungal disease compared to a control plant lacking the construct.

11. (Currently Amended) A method for manufacturing the genetically modified grain or seed according to claim 9 for production of a crop of genetically modified crop plants which exhibit increased resistance to a fungal disease caused by a species of Fusarium and/or Aspergillus, said method comprising:
a. screening a population of plants for said recombinant DNA construct,
b. selecting plants identified in step (a) as comprising said recombinant DNA
construct and
c. growing and collecting grain or seed from plants selected in step (b).

12. (Currently Amended) A method for producing a crop plant exhibiting
increased resistance to a fungal disease caused by a species of Fusarium and/or
Aspergillus, said method comprising:
a. obtaining a sample of genomic DNA from a crop plant according to claim 1 or
a part thereof;
b. detecting in said sample the presence of said recombinant DNA construct;
c. breeding a crop plant comprising said recombinant DNA construct with a second cereal plant of the same genus to obtain grains or seeds; and
d. growing at least one crop plant from said grains or seeds,
wherein said crop plant grown from said grains or seeds comprises said
recombinant DNA construct














16.  (Canceled)
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments overcome all rejections of record.  
With regard to the obviousness rejection, the Examiner considered the surprising result of having achieved the recited fungal resistance when expressing the claimed nepenthesin-1 (a type of aspartic protease) specifically in the developing seed or grain. Although the Examiner stands by the prima facie case of obviousness, the Examiner finds this secondary consideration to be sufficient to overcome the obviousness.  In particular, the Examiner reviewed the references included with Applicant’s IDS dated Oct. 11, 2021, in which both Li and Xia report disease resistance from expression of aspartic proteases.  In Li, it is clear that when they tried expressing other aspartic proteases (presumed to be functional equivalents), they were not able to achieve the same disease resistance (Li paragraph bridging pages 242-243).  Furthermore, the prior art discusses the resistance in the context of the hypersensitive response and programmed cell death for conferring the disease resistance, and none of this is described in the seeds, rather the prior art was focused on the leaves.  Therefore, a fair reading of the prior art of record would not have led one to believe that all aspartic proteases would be helpful in fungal resistance, and there is no suggestion that the nepenthesin class of aspartic protease would be helpful.  Furthermore, there is no suggestion that expression specifically in developing seeds/grains would result in fungal resistance.
With regard to rejoinder of all sequences and claims, the Examiner focused, specifically, on the elected sequences.  However, there is no reason for the Examiner to believe that the other members of the nepenthesin genus being claimed would not have the same effect.  The specification points to the inhibition of the fungal phytases as a mechanism for the fungal inhibition (Spec pp. 24-5 Example 3), and there is no reason to believe the other members of the nepenthesin family of aspartic proteases would not function in this same manner.  Similarly, there is no reason to believe that a specific promoter sequence is necessary; rather any promoter that drives developing seed/grain specific expression would be sufficient to provide the unexpected result of fungal resistance.
With regard to the improper Markush Group rejection.  This judicially created rejection was based on the inability of a practicioner/Examiner to envision the members of a claimed genus, and also on the search burden.  Because the Examiner has determined that ANY promoter that drives developing seed- or grain- specific expression is acceptable in claim 1, then there is no need to search each of the individual sequences in claim 2, because the individual promoter sequence is not the point of patentability.  For this reason, the improper Markush rejection is moot/withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims

	Claims 1-14 and 17 are allowed; and claim 17 is renumbered as claim 15.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662